Judgment, Supreme Court, New York County (Felice Shea, J.), rendered June 28, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
During summation, defense counsel stated that the police officers stretched the truth, and implied that the police continued looking for a person fitting the description of the seller given by the undercover officer after they stopped the defendant. The prosecutor subsequently during his summation referred to the defense theory as fanciful.
On appeal, the defendant claims that the use of these terms *352by the prosecutor during summation prevented him from receiving a fair trial. We do not agree. In the context of this case and the defense summation the prosecutor’s statements were within the bounds of rhetorical comment (see, People v Sostre, 168 AD2d 286, lv denied 77 NY2d 844). We also note the overwhelming evidence of defendant’s guilt. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.